Case 1:21-cr-00438-AT Document 22 FiledjO#«éaé/ednyPage 1 of 1

 

 

 

 

DOCUMENT
ELECTRONICALLY FILED
DOC# sis
UNITED STATES DISTRICT COURT
DATE FILED: 7/27/2021.
SOUTHERN DISTRICT OF NEW YORK
-X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
21 -cRA ZK )( )
Kaym md § vd)
Defendant(s).
X

Defendant _ Luu d btn. hereby voluntarily consents to

participate in the following proceeding via _/\ideoconferencing or ~ teleconferencing:

I . Initial Appearance Before a Judicial Officer

——__ Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

____—- Conference Before a Judicial Officer

   

f
_ Defendant’s Signature

(Judge may obtain verbal consent on (un MA puis

 

 

Record and Sign for Defendant) Defendant's Counsel's Signature
Da Y). 4A FUNC R -
mud Guclen. ve

Print Counsel’s Name

 

Print Defendant’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

7/27/2021
Date

ANALISA TORRES
United States District Judge

 
